Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.      Claims 1 – 16 canceled prior to examination.
            This application is the continuation of the parent Patent 11-070-793 (application 15/221,152) which has broadened claims.

Objection
2.                     Claim 22, 32 is objected, to correct an error on line 5. The “carry the first image sensor and the second image sensor” to be corrected to “carry an object”; as it is being interpreted in light of the specification, and as in claim 17, also because it was corrected in the parent application claim 5, so that the object (e.g. a checkerboard on a movable calibration tray) is imaged by the first image sensor (first camera) and the second image sensor (second camera)  placed around the object. Please take a corrective action, or respond.


Double Patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1 – 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16  of U.S. Patent No. 11-070-793  Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent claims includes the same limitations of the instant application claims and also includes many other limitations that makes the patent much narrower in scope and anticipating the instant application claims. The mapping is as following:
                 Instant application claims   -------------------- Patent claims.
                            17 – 18      ----------------------------------         1
                             19 – 21     ----------------------------------         2 – 4 
                             22 – 23     ----------------------------------         5
                             24 – 26     ----------------------------------         6 – 8 
                             27 – 28     ----------------------------------         9
                             29 – 31     ----------------------------------         10 – 12
                             32 – 33     ----------------------------------         13
                             34 – 36     ----------------------------------         14 – 16
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 17  – 36 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al., hereinafter Ye (US 20110157373 A1).

           Regarding claim 17, Ye discloses “A system, comprising: Fig 1, Fig 1A
          a processor {Fig 1, computer 130} configured to run a computer program stored in memory that is configured to: 
              receive, from a first image sensor {first camera in Fig 1 or Fig 1A}, a first image of an object at a first pose of a motion rendering device {157 in Fig 1A, the object or part 157 which passes through the field of view of the system based upon a moving conveyor [0025] }, wherein the motion rendering device is associated with a first coordinate system and is configured to directly or indirectly carry the object, wherein the first image sensor is associated with a second coordinate system; 
          receive, from a second image sensor {second camera in Fig 1 or Fig 1A}, a second image of the object at the first pose of the motion rendering device {157 in Fig 1A explained above}, wherein the second image sensor is associated with a third coordinate system; 
               {[0025] using Fig 1A discloses calibration using features (patterns 158-160) as cited "three cameras 154, 155, 156 are located at different orientations with respect to the object or part 157, which passes through the field of view of the system based upon a moving conveyor or other mechanism that allows a succession of objects to be inspected and/or aligned."  and [0027] "employs a flexible technique that typically requires the camera to observe a planar calibration object 170, having known size and shape, presented to the camera(s) 120, 122 and 124 at a plurality of different orientations (shown by way of example in phantom). This calibration procedure serves to adjust for each camera's intrinsic, and extrinsic (typically in a multiple camera embodiment), for defining the 3D world coordinate space for each camera. During the depicted calibration process, the technician or a robot moves (arrows 171) the calibration object 170--herein an illustrative checkerboard of known size and shape, "          
              Fig 1, 1A and [0009] disclose multiple camera alignment and orientation correction using known physical features as shown in the checkerboard targets on a scene in Fig 1, element 128.     The multiple calibration plates as shown in Fig 1A using features (patterns 158-160);     
            [0009] “first measurement of the first object feature is then derived; a second object feature is then measured. First and second object features measured by all three cameras in three dimensional space, then compared wherein the two features can differ and be separated by known physical dimensions},       
              
                  access a first transformation that allows mapping between the first coordinate system associated with the motion rendering device and the second coordinate system associated with the first image sensor, wherein the first transformation was determined based on a first plurality of correspondences between known physical positions of a first plurality of features of a first calibration plate at a training pose of the motion rendering device and first positions of the first plurality of features detected in a first training image obtained by the first image sensor of the first calibration plate at the training pose of the motion rendering device; access a second transformation that allows mapping between the first coordinate system associated with the motion rendering device and the third coordinate system associated with the second image sensor, wherein the second transformation was determined based on a second plurality of correspondences between known physical positions of a second plurality of features of a second calibration plate at the training pose of the motion rendering device and second positions of the second plurality of features detected in a second training image obtained by the second image sensor of the second calibration plate at the training pose of the motion rendering device; and {please see detailed explanation above, using Fig 1, Fig 1A, Fig 5 – 6, [0009, 25, 27, 29]},

              based on the first and second transformations, establish correspondences between features of the object found in the first and second images taken by the first and second image sensors and the first coordinate system.
          {Additionally [0020, 22] disclose the independent coordinate system of each camera and the scene from which the feature objects are imaged (stage or platform) to provide the triangulation for the calibration of the coordinate systems of the cameras versus the scene (stage).     Fig 5 - 6,  [0051, 58- 60] disclose the transformation and mapping between the coordinate system of an object (object movable on a platform, or calibration plate)  imaged to map for transformation to first and second camera coordinate system. and [0088]  "The object can be moved from the first pose to a second pose with one combined operation of rotation and translation that is known as skew theory. To compare the two poses, one can compute the screw axis and the screw motion parameters for transformation [R.sub.1|T.sub.1].sup.-1[R.sub.2|T.sub.2]".}.


                 Regarding claim 18, Ye further discloses “The system of claim 17, wherein the motion rendering device is configured to provide at least one of a translational movement and an in-plane rotational movement”, as met by [0025] and [0088]  "The object can be moved from the first pose to a second pose with one combined operation of rotation and translation that is known as skew theory. To compare the two poses, one can compute the screw axis and the screw motion parameters for transformation [R.sub.1|T.sub.1].sup.-1[R.sub.2|T.sub.2]".          


                 Regarding claim 19, Ye further discloses “The system of claim 18, wherein the computer program is operable to cause the processor to determine a motion correction transform that compensates for a systematic motion error associated with the motion rendering device.” as met by [0025, 30], Fig 3.    


                 Regarding claim 20, Ye further discloses “The system of claim 17, wherein the computer program is operable to cause the processor to re-calibrate the system after a first period of time, comprising re-determining: the first plurality of correspondences; the second plurality of correspondences; the first transformation; and the second transformation”, as met by Fig 3 for error finding and  [0010, 39, 45] for recalibration and [0025, 30] for the camera coordinate system realignment,     recalibrate and adjusting pre-calibrated parameters.


                 Regarding claim 21, Ye further discloses “The system of claim 20, wherein re-calibrating the system comprises adjusting one or more pre-calibrated parameters”, as met by Fig 3 for error finding and  [0010, 39, 45] for recalibration and [0025, 30] for the camera coordinate system realignment,     recalibrate and adjusting pre-calibrated parameters.


               Regarding claim 22, please note, this independent claim, besides the word “at” changed to “from” is the same as in claim 17. However, there is “objection” made to correct an error on line 5, “carry the first image sensor and the second image sensor” to be corrected, as interpreted, to “carry an object”, in light of specification, and as in claim 17, also because it was corrected in the parent application claim 5.

              Ye discloses “A system, comprising: Fig 1, Fig 1A
          a processor {Fig 1, computer 130} configured to run a computer program stored in memory that is configured to: 
              receive, from a first image sensor {first camera in Fig 1 or Fig 1A}, a first image of an object from a first pose of a motion rendering device {157 in Fig 1A, the object or part 157 which passes through the field of view of the system based upon a moving conveyor [0025] }, wherein the motion rendering device is associated with a first coordinate system and is configured to directly or indirectly carry an object , wherein the first image sensor is associated with a second coordinate system; 
          receive, from a second image sensor {second camera in Fig 1 or Fig 1A}, a second image of the object from the first pose of the motion rendering device {157 in Fig 1A explained above}, wherein the second image sensor is associated with a third coordinate system; 
               {[0025] using Fig 1A discloses calibration using features (patterns 158-160) as cited "three cameras 154, 155, 156 are located at different orientations with respect to the object or part 157, which passes through the field of view of the system based upon a moving conveyor or other mechanism that allows a succession of objects to be inspected and/or aligned."  and [0027] "employs a flexible technique that typically requires the camera to observe a planar calibration object 170, having known size and shape, presented to the camera(s) 120, 122 and 124 at a plurality of different orientations (shown by way of example in phantom). This calibration procedure serves to adjust for each camera's intrinsic, and extrinsic (typically in a multiple camera embodiment), for defining the 3D world coordinate space for each camera. During the depicted calibration process, the technician or a robot moves (arrows 171) the calibration object 170--herein an illustrative checkerboard of known size and shape, "          
              Fig 1, 1A and [0009] disclose multiple camera alignment and orientation correction using known physical features as shown in the checkerboard targets on a scene in Fig 1, element 128.     The multiple calibration plates as shown in Fig 1A using features (patterns 158-160);     
            [0009] “first measurement of the first object feature is then derived; a second object feature is then measured. First and second object features measured by all three cameras in three dimensional space, then compared wherein the two features can differ and be separated by known physical dimensions},       
              
                  access a first transformation that allows mapping between the first coordinate system associated with the motion rendering device and the second coordinate system associated with the first image sensor, wherein the first transformation was determined based on a first plurality of correspondences between known physical positions of a first plurality of features of a first calibration plate from a training pose of the motion rendering device and first positions of the first plurality of features detected in a first training image obtained by the first image sensor of the first calibration plate from the training pose of the motion rendering device; 
           access a second transformation that allows mapping between the first coordinate system associated with the motion rendering device and the third coordinate system associated with the second image sensor, wherein the second transformation was determined based on a second plurality of correspondences between known physical positions of a second plurality of features of a second calibration plate from the training pose of the motion rendering device and second positions of the second plurality of features detected in a second training image obtained by the second image sensor of the second calibration plate from the training pose of the motion rendering device; and {please see detailed explanation above, using Fig 1, Fig 1A, Fig 5 – 6, [0009, 25, 27, 29]},

              based on the first and second transformations, establish correspondences between features of the object found in the first and second images taken by the first and second image sensors and the first coordinate system.
          {Additionally [0020, 22] disclose the independent coordinate system of each camera and the scene from which the feature objects are imaged (stage or platform) to provide the triangulation for the calibration of the coordinate systems of the cameras versus the scene (stage).     Fig 5 - 6,  [0051, 58- 60] disclose the transformation and mapping between the coordinate system of an object (object movable on a platform, or calibration plate)  imaged to map for transformation to first and second camera coordinate system. and [0088]  "The object can be moved from the first pose to a second pose with one combined operation of rotation and translation that is known as skew theory. To compare the two poses, one can compute the screw axis and the screw motion parameters for transformation [R.sub.1|T.sub.1].sup.-1[R.sub.2|T.sub.2]".}.

       
               Regarding claims 23 – 26, they have the same limitations that were already noted  in claims 18 – 21.


           Regarding claim 27, Ye discloses (substantially similar to claim 17 limitations) “A system, comprising: Fig 1, Fig 1A
          a processor {Fig 1, computer 130} configured to run a computer program stored in memory that is configured to: 
              receive, from a first image sensor {first camera in Fig 1 or Fig 1A}, a first image of an object at a first pose of a motion rendering device {157 in Fig 1A, the object or part 157 which passes through the field of view of the system based upon a moving conveyor [0025] }, wherein the motion rendering device is associated with a first coordinate system and is configured to directly or indirectly carry the object , wherein the first image sensor is associated with a second coordinate system; 
          receive, from a second image sensor {second camera in Fig 1 or Fig 1A}, a second image of the object at the first pose of the motion rendering device {157 in Fig 1A explained above}, wherein the second image sensor is associated with a third coordinate system; 
               {[0025] using Fig 1A discloses calibration using features (patterns 158-160) as cited "three cameras 154, 155, 156 are located at different orientations with respect to the object or part 157, which passes through the field of view of the system based upon a moving conveyor or other mechanism that allows a succession of objects to be inspected and/or aligned."  and [0027] "employs a flexible technique that typically requires the camera to observe a planar calibration object 170, having known size and shape, presented to the camera(s) 120, 122 and 124 at a plurality of different orientations (shown by way of example in phantom). This calibration procedure serves to adjust for each camera's intrinsic, and extrinsic (typically in a multiple camera embodiment), for defining the 3D world coordinate space for each camera. During the depicted calibration process, the technician or a robot moves (arrows 171) the calibration object 170--herein an illustrative checkerboard of known size and shape, "          
              Fig 1, 1A and [0009] disclose multiple camera alignment and orientation correction using known physical features as shown in the checkerboard targets on a scene in Fig 1, element 128.     The multiple calibration plates as shown in Fig 1A using features (patterns 158-160);     
            [0009] “first measurement of the first object feature is then derived; a second object feature is then measured. First and second object features measured by all three cameras in three dimensional space, then compared wherein the two features can differ and be separated by known physical dimensions},       
              
                  access a first transformation that allows mapping between the first coordinate system associated with the motion rendering device and the second coordinate system associated with the first image sensor, wherein the first transformation was determined based on a first subset of a plurality of features of a training object detected in a first training image obtained by the first image sensor of the training object at a training pose of the motion rendering device; 
                access a second transformation that allows mapping between the first coordinate system associated with the motion rendering device and the third coordinate system associated with the second image sensor, wherein the second transformation was determined based on a second subset of the plurality of features of the training object detected in a second training image obtained by the second image sensor of the training object at the training pose of the motion rendering device; and {please see detailed explanation above, using Fig 1, Fig 1A, Fig 5 – 6, [0009, 25, 27, 29]},

              based on the first and second transformations, establish correspondences between features of the object found in the first and second images taken by the first and second image sensors and the first coordinate system.
          {Additionally [0020, 22] disclose the independent coordinate system of each camera and the scene from which the feature objects are imaged (stage or platform) to provide the triangulation for the calibration of the coordinate systems of the cameras versus the scene (stage).     Fig 5 - 6,  [0051, 58- 60] disclose the transformation and mapping between the coordinate system of an object (object movable on a platform, or calibration plate)  imaged to map for transformation to first and second camera coordinate system. and [0088]  "The object can be moved from the first pose to a second pose with one combined operation of rotation and translation that is known as skew theory. To compare the two poses, one can compute the screw axis and the screw motion parameters for transformation [R.sub.1|T.sub.1].sup.-1[R.sub.2|T.sub.2]".}.


               Regarding claims 28 – 31, they have the same limitations that were already noted  in claims 18 – 21.


                       Regarding claim 32, Please note, this independent claim, besides the words “at” changed to “from” is the same as in claim 17. However, there is “objection” made to correct an error on line 5, “carry the first image sensor and the second image sensor” to be corrected, as interpreted, to “carry an object”, in light of specification, and as in claim 17, also because it was corrected in the parent application claim 5.
                        Ye discloses “A system, comprising: Fig 1, Fig 1A
          a processor {Fig 1, computer 130} configured to run a computer program stored in memory that is configured to: 
              receive, from a first image sensor {first camera in Fig 1 or Fig 1A}, a first image of an object from a first pose of a motion rendering device {157 in Fig 1A, the object or part 157 which passes through the field of view of the system based upon a moving conveyor [0025] }, wherein the motion rendering device is associated with a first coordinate system and is configured to directly or indirectly carry the object , wherein the first image sensor is associated with a second coordinate system; 
          receive, from a second image sensor {second camera in Fig 1 or Fig 1A}, a second image of the object from the first pose of the motion rendering device {157 in Fig 1A explained above}, wherein the second image sensor is associated with a third coordinate system; 
               {[0025] using Fig 1A discloses calibration using features (patterns 158-160) as cited "three cameras 154, 155, 156 are located at different orientations with respect to the object or part 157, which passes through the field of view of the system based upon a moving conveyor or other mechanism that allows a succession of objects to be inspected and/or aligned."  and [0027] "employs a flexible technique that typically requires the camera to observe a planar calibration object 170, having known size and shape, presented to the camera(s) 120, 122 and 124 at a plurality of different orientations (shown by way of example in phantom). This calibration procedure serves to adjust for each camera's intrinsic, and extrinsic (typically in a multiple camera embodiment), for defining the 3D world coordinate space for each camera. During the depicted calibration process, the technician or a robot moves (arrows 171) the calibration object 170--herein an illustrative checkerboard of known size and shape, "          
              Fig 1, 1A and [0009] disclose multiple camera alignment and orientation correction using known physical features as shown in the checkerboard targets on a scene in Fig 1, element 128.     The multiple calibration plates as shown in Fig 1A using features (patterns 158-160);     
            [0009] “first measurement of the first object feature is then derived; a second object feature is then measured. First and second object features measured by all three cameras in three dimensional space, then compared wherein the two features can differ and be separated by known physical dimensions},       
              
                  access a first transformation that allows mapping between the first coordinate system associated with the motion rendering device and the second coordinate system associated with the first image sensor, wherein the first transformation was determined based on a first subset of a plurality of features of a training object detected in a first training image obtained by the first image sensor of the training object at a training pose of the motion rendering device; 
                access a second transformation that allows mapping between the first coordinate system associated with the motion rendering device and the third coordinate system associated with the second image sensor, wherein the second transformation was determined based on a second subset of the plurality of features of the training object detected in a second training image obtained by the second image sensor of the training object at the training pose of the motion rendering device; and {please see detailed explanation above, using Fig 1, Fig 1A, Fig 5 – 6, [0009, 25, 27, 29]},

              based on the first and second transformations, establish correspondences between features of the object found in the first and second images taken by the first and second image sensors and the first coordinate system.
          {Additionally [0020, 22] disclose the independent coordinate system of each camera and the scene from which the feature objects are imaged (stage or platform) to provide the triangulation for the calibration of the coordinate systems of the cameras versus the scene (stage).     Fig 5 - 6,  [0051, 58- 60] disclose the transformation and mapping between the coordinate system of an object (object movable on a platform, or calibration plate)  imaged to map for transformation to first and second camera coordinate system. and [0088]  "The object can be moved from the first pose to a second pose with one combined operation of rotation and translation that is known as skew theory. To compare the two poses, one can compute the screw axis and the screw motion parameters for transformation [R.sub.1|T.sub.1].sup.-1[R.sub.2|T.sub.2]".}.


               Regarding claims 33 – 36, they have the same limitations that were already noted  in claims 18 – 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422